DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings of May 6th 2019 have some reference characters that are not clearly legible.  It appears as though the drawings have been photocopied, resulting in the drawings, in particularly figures 1, 2, 5, 6, and 9, being difficult to be clearly read.  The examiner referred between the currently pending drawings of May 6th, 2019 and the drawings deemed unacceptable of February 14th 2019 in order to clarify the unclear portions of the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 in Fig 3, 550 in Fig 5, Ta , 19, r in Fig 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both “lower steering shaft 51” of Fig 1 and “worm shaft 51” of Fig 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 420 in Para 0046.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification
The disclosure is objected to because of the following informalities: 
In Para 0028 lines 10 and 12, “controller 24” should read – controller 16 –
In Para 0028 lines 16 and 21, “the steering shaft 51” should read – the lower steering shaft 51 – to improve clarity between the upper and lower steering shafts.
In Para 0028, it is unclear if “angular position θ” is the same as “motor position θ” in Para 0025.  Further clarification is requested.
In Para 0040, “it is desirable to for a steering” should read -- it is desirable for a steering -- 
In Para 0050, “motor torque (Tm)” is not found Fig 6 and is not shown as an input to this system.  Further clarification is requested. 
In Para 0050, “C3 and k3” are not found within the drawings or elsewhere in the specification, so it is not clear how these values represent the tire loads to the steering system.  Further clarification is requested. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1, 10, and 16, it is not disclosed within the specification what a “state observer” is or how it performs the task of estimating a tire load.  It is noted that Para 0068-0070 and Fig 12 does intend to describe the state observer, however, this explanation is unclear and would not be easily interpreted by one of ordinary skill in the art of the effective invention.  It is unclear the process of obtaining an estimated tire load using the disclosure provided, and it is not clear why or how this estimates a tire load.  Several terms within the equations provided are not explained, so it is not clear how this value is calculated.  Additionally, a reference is cited within the specification in Para 0069 that is not disclosed by reference, but it is stated that it teaches that some of the structure of the state observer is a known method for design observers in control systems.  However, this reference has not been submitted in an IDS nor incorporated by reference, and therefore has not been considered.  
Claims 2-9, 11-15, and 17-20 are rejected as dependent upon a rejected claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 10, and 16 the term “motor velocity” is unclear and indefinite.  The term unclear since it could be referring to the velocity of the motor across a flat plane and the measurement of the distance from the start point to the end point divided by time, which would be interpreted to be equivalent to a vehicle velocity that the motor is located within.  It could also be interpreted to be an angular motor velocity, which is calculated by dividing the change in rotation by the change in time.  For examination purposes, the term was interpreted to be an angular motor velocity.  
In regards to claims 1, 10, and 16, the term “estimating the tire load …” is unclear and indefinite.  It is unclear how the tire load is estimated using the adjusted torque as an input to a state observer, as there is no calculation for how to estimate this value or a term that determines how accurate this estimate should be.  It is unclear how to determine this estimated value, as it could be purely by looking adjusted input torque value, calculating a tire load value from the adjusted input torque, or by other means.  For examination purposes, the term was interpreted to be any form of calculation for a tire load using an adjusted input torque.
In regards to claims 1, 10, and 16, the term “state observer” is unclear and indefinite, as it has an inadequate disclosure of the corresponding structure of this component, as described above.  
Claims 2-9, 11-15, and 17-20 are rejected as dependent upon a rejected claim.  
Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the closest prior art on record is Tamura (US 2014/0149000; already of record from IDS).  Tamura teaches a control system for a steering system, comprising: a control module operable to estimate a tire load by performing a method comprising: receiving, as an input torque, motor-torque that is generated by a motor of the steering system; and estimating the tire load using the adjusted input torque as an input to a state observer for the steering system.
However, Tamura does not teach of computing an efficiency factor for a gear of the steering system based on the input torque and a motor velocity; and adjusting the input torque by scaling the input torque with the efficiency factor.  Although Tamura does teach of an efficiency factor for a gear, it is not based on an input torque and a motor velocity.  Tamura also does teach adjusting the input torque based on calculations, it does not involve scaling the input torque with an efficiency factor.  
In regards to claims 10 and 16, the claims recite analogous limitations to claim 1 above, and is therefore allowable subject matter on the same premise.  
In regards to claims 2-9, 11-15, and 17-20, these claims are dependent upon claims 1, 10, and 16, respectively, and therefore are allowable subject matter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsubaki (US 2016/0001810) teaches of an electric power steering apparatus that uses a feedback control command value to adjust a self-aligning torque value.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/4/2021